Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18      PageID.286    Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ALTIMETRIK CORP.,

      Plaintiff,                              Case No. 2:18-cv-11754

v.                                            Honorable Stephen J. Murphy, III

                                              Mag. Judge Elizabeth A Stafford
U.S. CITIZENSHIP AND
IMMIGRATION SERVICES,

     Defendant
____________________________________

           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      NOW COMES THE PLAINTIFF, by and through its attorney, Luke

Bowman, and, pursuant to F.R. Civ. P. 56 in conjunction with the Administrative

Procedure Act (“APA”) 5 U.S.C. § 702, et. Seq. Plaintiff hereby moves this Court

for an order granting summary judgment and requested relief in this matter for the

reasons stated in the attached supporting Brief.

      Respectfully submitted,
                                              s/ Luke Bowman
                                              (CA277175)
                                              The Law Offices of Luke Bowman
                                              7934 Howard Street
                                              Whitmore Lake, MI 48189
                                              Tel: (810) 522-5405
                                              e-mail: luke@lukebowmanlaw.com



                                          1
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18                             PageID.287         Page 2 of 27



                                       TABLE OF CONTENTS

TABLE OF AUTHORITIES .................................................................................3

ISSUE PRESENTED .............................................................................................5

INTRODUCTION ..................................................................................................6

STATEMENT OF FACTS .....................................................................................8

LEGAL STANDARDS ..........................................................................................10

    1. Summary Judgment.......................................................................................10

    2. Review under the Administrative Procedures Act .......................................10

APPLICABLE LAW AND REGULATIONS .......................................................13

LEGAL ARGUMENT............................................................................................16

    1. USCIS denied the petition because the position was not a specialty
       occupation, but failed to substantiate this position with the application of the
       plain language of the statute and regulations………………………………16
    2. USCIS Failed to Apply the Proper Standard of Proof Resulting in a Decision
       that is Contrary to the Facts………………………………………………..24


CONCLUSION.......................................................................................................26

CERTIFICATE OF SERVICE................................................................................27




                                                         2
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18                                  PageID.288          Page 3 of 27



                                TABLE OF AUTHORITIES CASES

 Burrage v. United States, 571 U. S. 204, 218 (2014).............................................13
Gonzalez v. Oregon, 546 U.S. 243, 277 (2006).......................................................24
Auer v. Robbins, 519 U.S. 452, 461 (2006)……………………………………….24
Robertson v. Methow Valley Citizens Council, 490 U.S. 332, (1989)………..…...24
Bowles v. Seminole Rock and Sand Co., 325 U.S. 410, 413 (1945)………………24
U.S. v. Cardozo-Fonseca, 480 U.S. 421 (1987)……………………………….25,26
Defensor v. Meissner, 201 F.3d 384 (5th Cir. 2000) .........................................20,21
Marsh v. Oregon Natural Resources Council, 490 U.S. 360 (1989).................12, 13
Matter of Chawathe, 25 I&N Dec. 369 (AAO 2010).........................................15,25
Pereira v. Sessions, 585 U.S. ___ (2018) No. 17-459, Supreme Court of the United
States (June 21, 2018)........................................................................................13,24
EG Enterprises, Inc. v. Dep’t of Homeland Security, 467 F. Supp. 2d 728, 734
(E.D. Mich. 2006)………………....………………………………………………15
U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U. S. 837 (1984)......13
Shanti, Inc. v. Reno, 36 F. Supp. 2d 1151 (D. Minn. 1999)………………............15
Kazarian v. U.S. Citizenship & Immigration Servs., 596 F.3d 1115, 1117 (9th
Cir.2010)…………………………………………………………………….……………..24
Smith v. Chater, 99 F.3d 780 (6th Cir.1996)………………...................................13


STATUTES
5 U.S.C. § 702 ..........................................................................................................7
5 U.S.C. § 706 ........................................................................................................11
8 U.S.C. § 1101(a)(15)(H)(i)(b) .............................................................................14
8 U.S.C. § 1184(i) ...................................................................................................15
8 U.S.C. § 1361 ......................................................................................................15


                                                            3
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18                                  PageID.289          Page 4 of 27



INA § 101(a)(15)(H)(i)(b)….….………….............................................................14
INA § 214(i) ...........................................................................................................16


REGULATIONS
8 C.F.R. 214.2(h)(4)...………………………………………………………8,15,16


RULES
Fed. R. Civ. P. 56 ....................................................................................................11




                                                            4
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18      PageID.290   Page 5 of 27



                              ISSUE PRESENTED

Did USCIS properly deny Plaintiff Altimetrik’s H-1B petition based on a finding
of failure to establish that the “Technical Lead” position qualified as a specialty
occupation, and a lack of evidence to show sufficient work for the requested period
of intended employment?

Plaintiff answers: No.

 Defendant answers: Yes.

 The Court should find: No.




                                         5
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18         PageID.291    Page 6 of 27



                       BREIF IN SUPPORT OF
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


                                 INTRODUCTION

      This is an action for judicial review under the Administrative Procedure Act

(APA), 5 U.S.C. §§ 702 and 706, of the denial by the United States Citizenship and

Immigration Services (USCIS) of a Form I-129, H1B Non-immigrant Visa

Petition, filed by plaintiff, Altimetrik, on behalf of Mr. Aravind Kumar Ravindran

(Beneficiary).

      An employer may file an H-1B visa petition on behalf of a non-citizen

worker who is coming to, or already present in the United States “to perform

services…in a specialty occupation described in section 1184(i)(1) of this

title…who meets the requirements for the occupation described in section

1184(i)(2) of this title… and with respect to whom the Secretary of Labor

determines and certifies to the Attorney General that the intending employer has

filed with the Secretary an application under section 1182(n)(1) f this title.” 8

U.S.C. §1101(a)(15)(H)(i)(b). A “specialty occupation” is one that

“requires…theoretical and practical application of a body of highly specialized

knowledge, and…attainment of a bachelor’s or higher degree in the specific

specialty (or its equivalent) as a minimum for entry into the occupation in the

United States.” 8 U.S.C. § 1184(i)(1). The related regulation defines “specialty


                                           6
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18         PageID.292    Page 7 of 27



occupation” as “…an occupation which requires theoretical and practical

application of a body of highly specialized knowledge in fields of human endeavor

including, but not limited to, architecture, engineering, mathematics, physical

sciences, social sciences, medicine and health, education, business specialties,

accounting, law, theology, and the arts, and which requires the attainment of a

bachelor’s degree or higher in a specific specialty, or its equivalent, as a minimum

for entry into the occupation in the United States.” 8 C.F.R. 214.2(h)(4)(ii). The

regulation further requires that a position also meet one of the following criteria, in

order to qualify as a “specialty occupation:”

         1) A baccalaureate or higher degree or its equivalent is normally the
         minimum requirement for entry into the particular position;
         2) The degree requirement is common to the industry in parallel
         positions among similar organizations, or, in the alternative, an
         employer may show that its particular position is so complex or
         unique that it can be performed only by an individual with a degree;
         3) The employer normally requires a degree or its equivalent for the
         position; or
         4) The nature of the specific duties are so specialized and complex
         that knowledge required to perform the duties is usually associated
         with the attainment of a baccalaureate or higher degree.

8 C.F.R. § 214.2(h)(4)(iii)(A). Therefore, reading the law and regulations together,

in order to qualify as a “specialty occupation,” a proffered position must 1) require

theoretical and practical application of a body of highly specialized knowledge, 2)

necessitate a bachelor’s degree or higher in the specific specialty (or its equivalent)




                                           7
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18        PageID.293    Page 8 of 27



as a minimum for entry into the occupation, and 3) meet one of the four alternative

criteria listed above.

       Plaintiff is entitled to summary judgment and an order compelling USCIS to

reverse its decision denying the H-1B petition for Aravind Kumar Ravindran as

Technical Lead. The Certified Administrative Record (CAR) provided to the Court

demonstrates arbitrary and capricious findings and conclusions sufficient to

support the overturn of USCIS’ decision under the scope of review allowed by the

APA.

       Altimetrik has met its burden of proving that “Technical Lead” position

qualifies as a specialty occupation requiring a bachelor’s degree or higher in a

specific specialty and demonstrating sufficient and current work availability for the

beneficiary, so much so that Altimetrik was already employing the beneficiary

(CAR 212). Altimetrik’s motion for summary judgment should be granted and this

Court should overturn the USCIS decision as supported by the administrative

record.


                            STATEMENT OF FACTS

       Altimetrik has more than 2,000 employees worldwide with approximately

249 employees in the United States and a revenue in 2017 of $80 million; its own

patented business software in addition to providing highly skilled professionals to



                                          8
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18      PageID.294    Page 9 of 27



well-known companies in the auto, healthcare, and finance industries (CAR 41-

50).

        On December 21, 2017 Altimetrik filed an H-1B change of employer petition

for Aravind Kumar Ravindran for a full-time position as a Technical Lead (classified

as a Software Developer, Applications position for prevailing wages) with receipt

number: WAC1805951304 (CAR 8-39). This petition was supported by:

employment offer letter, the beneficiary’s biographical and status documents, the

beneficiary education credentials, promotional material for Altimetrik, Statement of

work between Altimetrik and Mercedes Benz financial Services USA LLC (MBFS),

employment agreement and pay stubs with the beneficiary’s previous employer

(CAR 40-90). Pursuant to the applicable regulations, Altimetrik began a full-time

employment relationship with the beneficiary after submission of the petition (CAR

210).

        USCIS issued an RFE for this case in January 2017 (CAR 115-120), and the

Petitioner responded on or about February 16, 2018 with the following evidence

(CAR 121-211): Expanded job and project description showing that the job’s duties

require the skills of someone with at least a bachelor’s in Computer Science.

Signed Affidavit demonstrating Altimetrik consistent practice to require a minimum

of a bachelor’s degree in Computer Science, Computer Applications, Information

Systems, Electrical Engineering or a related field supported by: diplomas and


                                         9
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18         PageID.295    Page 10 of 27



 paystubs of listed employees; employment offer letter; Employment agreement;

 Master Service agreement between MBFS, No.2 - Statement of Work –

 demonstrating a continuation of Altimetrik’s projects for MBFS; Addendum No.1

 to Statement of Work No.2 shows that the SOW provides that the work will be done

 at Altimetrik’s offices, including the New Jersey location; Most recent pay stub from

 Altimetrik for Mr. Ravindran; Organizational Chart.

       On March 2, 2018, USCIS denied the case on the basis that the position was

 not a specialty occupation and that Altimetrik did not demonstrate sufficient work

 for the requested period of intended employment (CAR 2-7).



                                  LEGAL STANDARDS

       1. Summary Judgment

       This action is brought under the Administrative Procedure Act (APA),

 therefore the standard analysis under Fed. R. Civ. P. 56 for determining whether a

 genuine issue of material fact exists is not applicable because judicial review is

 limited to the administrative record. 5 U.S.C.§ 706.

       2. Review under the Administrative Procedures Act

 The Court is empowered by 5 U.S.C.§ 706 to:

               Hold unlawful and set aside agency action, findings, and
         conclusions found to be:
               (A) arbitrary, capricious, an abuse of discretion, or
         otherwise not in accordance with law;
                                           10
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18        PageID.296       Page 11 of 27



               (B) contrary to constitutional right, power, privilege, or
        immunity;
               (C) in excess of statutory jurisdiction, authority, or
        limitations, or short of statutory right;
               (D) without observance of procedure required by law;
               (E) unsupported by substantial evidence in a case subject
        to sections 556 and 557 of this title or otherwise reviewed on
        the record of an agency hearing provided by statute; or
               (F) unwarranted by the facts to the extent that the facts
        are subject to trial de novo by the reviewing court.
               In making the foregoing determinations, the court shall
        review the whole record or those parts of it cited by a party, and
        due account shall be taken of the rule of prejudicial error

       Review under the APA is narrow, and the reviewing court may not substitute

 its judgment for that of the agency even if the court might otherwise disagree with

 the agency's decision. Marsh v. Oregon Natural Resources Council, 490 U.S. 360,

 376 (1989). An agency's factual findings are reviewed under the substantial

 evidence standard, Steeltech, Ltd. v. U.S. Environmental Protection Agency, 273

 F.3d 652, 656–57 (6th Cir.2001), with review limited to determining whether the

 decision is supported by substantial evidence in the record as a whole. Id. at 657.

       In immigration cases, the Supreme Court has interpreted the substantial

 evidence standard to mean that a particular agency finding can be reversed only if

 a reasonable fact-finder would be compelled to reach a different conclusion. Smith

 v. Chater, 99 F.3d 780, 782 n. 3 (6th Cir.1996) (citing INS v. Elias–Zacarias, 502

 U.S. 478 (1992)




                                          11
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18          PageID.297    Page 12 of 27



         The Court’s review under the APA should be “searching and careful,”

 Marsh v. Oregon Natural Resources Council, 490 U.S. 360, 378, and “[C]ourts

 should not automatically defer to the agency's express reliance on an interest in

 finality without carefully reviewing the record and satisfying themselves that the

 agency has made a reasoned decision based on its evaluation of the significance —

 or lack of significance — of the new information. A contrary approach would not

 simply render judicial review generally meaningless, but would be contrary to the

 demand that courts ensure that agency decisions are founded on a reasoned

 evaluation "of the relevant factors." Id. The Supreme Court recently confirmed in

 Pereira v. Sessions, 585 U.S. ___ (2018) No. 17-459, Supreme Court of the United

 States (June 21, 2018) "The judiciary is the final authority on issues of statutory

 construction, and must reject administrative constructions which are contrary to

 clear intent. If a court, employing traditional tools of statutory construction,

 ascertains that Congress had an intention on the precise question at issue, that

 intention is the law, and must be given effect." Citing U.S.A. Inc. v. Natural

 Resources Defense Council, Inc., 467 U. S. 837 (1984). Even practical

 considerations are meritless and do not justify departing from the statute’s clear

 text. See Burrage v. United States, 571 U. S. 204, 218 (2014). Pereira v. Sessions,

 585 U.S. ___ (2018) No. 17-459, Supreme Court of the United States (June 21,

 2018)


                                            12
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18       PageID.298     Page 13 of 27



                   APPLICABLE LAW AND REGULATIONS

       The Immigration and Nationality Act provides for the classification of

 qualified nonimmigrant foreign nationals to work temporarily in the United States

 if they are sponsored by an employer in a specialty occupation. INA §

 101(a)(15)(H)(i)(b), 8 U.S.C. § 1101(a)(15)(H)(i)(b). This category of

 nonimmigrant aliens is commonly known as “H-1B.” An employer may file an H–

 1B visa petition on behalf of a non-immigrant worker, known as a Form I–129

 petition. Employers seeking to hire foreign nationals under the H-1B program must

 demonstrate that the proffered position is a specialty occupation as defined in INA

 § 214(i), 8 U.S.C. § 1184(i). See 8 C.F.R. An H–1B visa permits a nonimmigrant

 temporary admission into the United States

            to perform services ... in specialty occupation described in
            section 1184(i)(1) of this title ... who meets the requirements for
            the occupation specified in section 1184(i)(2) of this title ... and
            with respect to whom the Secretary of Labor determines and
            certifies to the Attorney General that the intending employer has
            filed with the secretary an application under section 1182(n)(1)
            of this title. See 8 U.S.C. § 1101(a)(15)(H)(i)(b).
       Employers seeking to employ foreign nationals under the H-1B program

 must demonstrate, among other requirements, that the offered position is, in fact, a

 specialty occupation. The INA defines the phrase “specialty occupation” as an

 occupation that requires:

                 (A) theoretical and practical application of a body of highly
                 specialized knowledge, and


                                          13
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18          PageID.299    Page 14 of 27



                  (B) attainment of a bachelor’s or higher degree in the specific
                  specialty (or its equivalent) as a minimum for entry into the
                  occupation in the United States. 8 U.S.C. §1184(i)(1).

 The related regulation expands on the statutory definition as follows:

              Specialty occupation means an occupation which requires theoretical
              and practical application of a body of highly specialized knowledge in
              fields of human endeavor including, but not limited to, architecture,
              engineering, mathematics, physical sciences, social sciences, medicine
              and health, education, business specialties, accounting, law, theology,
              and the arts, and which requires the attainment of a bachelor’s degree
              or higher in a specific specialty, or its equivalent, as a minimum for
              entry into the occupation in the United States. 8 C.F.R. §
              214.2(h)(4)(ii).

       Accordingly, in order for a petition for a nonimmigrant worker in the

 classification of specialty occupation to be granted, “the petitioning employer and

 the alien beneficiary must satisfy a two-prong test: ‘(1) the position that the alien

 seeks to occupy must qualify as a “specialty occupation’; and (2) the alien must be

 qualified to perform services in said occupation.’” EG Enterprises, Inc. v. Dep’t of

 Homeland Security, 467 F. Supp. 2d 728, 734 (E.D. Mich. 2006), quoting Shanti,

 Inc. v. Reno, 36 F. Supp. 2d 1151, 1153 (D. Minn. 1999). In visa proceedings, the

 burden rests with the petitioner to establish eligibility for the benefit sought by a

 preponderance of the evidence. EG Enterprises, Inc., 467 F. Supp. 2d at 734, citing

 8 U.S.C. §1361 (Whenever any person makes application for a visa . . . the burden

 of proof shall be upon such person to establish that he is eligible to receive a visa);

 Matter of Chawathe, 25 I&N Dec. 369 (AAO 2010); see also 8 C.F.R.


                                            14
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18           PageID.300     Page 15 of 27



 § 214.2(h)(4)(iv) (“An H-1B petition involving a specialty occupation shall be

 accompanied by (A) Documentation . . . or any other required evidence sufficient

 to establish . . . that the services the beneficiary is to perform are in a specialty

 occupation.”). The regulation at 8 C.F.R. § 214.2(h)(4)(iii)(A) sets forth the

 following four criteria, one of which must be met to establish that an offered

 position qualifies as a specialty occupation:

              1) A baccalaureate or higher degree or its equivalent is normally
              the minimum requirement for entry into the particular position;
              2) The degree requirement is common to the industry in parallel
              positions among similar organizations or, in the alternative, an
              employer may show that its particular position is so complex or
              unique that it can be performed only by an individual with a
              degree; 3) The employer normally requires a degree or its
              equivalent for the position; or
              4) The nature of the specific duties are so specialized and
              complex that knowledge required to perform the duties is usually
              associated with the attainment of a baccalaureate or higher
              degree.


       Notably, the degree requirements listed in the regulatory criteria at 8 C.F.R.

 § 214.2(h)(4)(iii)(A) are a further definition of the statutory provision specifying

 that a specialty occupation requires a bachelor’s or higher degree “in a specific

 specialty” (or its equivalent) as a minimum for entry into the occupation. See INA

 § 214(i)(1), 8 U.S.C. § 1184(i)(1).




                                             15
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18         PageID.301    Page 16 of 27



                               LEGAL ARGUMENT

       USCIS wrongfully denied the petition at issue in this case. This discussion

 will show that substantial evidence supports Plaintiff’s petition and this evidence

 was ignored in favor irrelevant discussion that was not based in either fact or law.

 Accordingly, The Court should grant Altimetrik’s motion for summary judgment.

       1. USCIS denied the petition because the position was not a specialty
          occupation, but failed to substantiate this position with the
          application of the plain language of the statute and regulations


       A position qualifies as a specialty occupation under the first regulatory

 criterion if “[a] baccalaureate or higher degree or its equivalent is normally the

 minimum requirement for entry into the particular position.” 8 C.F.R. §

 214.2(h)(4)(iii)(A)(1). The degree must be in a specific specialty in order to

 comport with the “specialty occupation” definition under INA § 214(i)(1), 8 U.S.C.

 § 1184(i)(1), and 8 C.F.R. § 214.2(h)(4)(ii). USCIS determined that the position of

 “Technical Lead” as designated by Altimetrik for the employment at issue is not a

 specialty occupation position that does not require a specialty degree despite the

 submission of evidence and argument providing in-depth illustration of the

 specialized nature of the position for Mr. Ravindran (AR at 124-126) requiring at

 least a Bachelor’s degree in Computer Science or a related field such as

 Information Systems.



                                           16
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18                            PageID.302         Page 17 of 27



 Petitioner has met the requirements on two of four prongs even though only

 satisfaction on just one prong is the measure of scrutiny

         Regulations at 8 CFR § 214.2(h)(4)(iii)(A) provide a four-prong standard to

 prove specialty occupation as discussed above, the administrative record

 convincingly demonstrates that this petition has met at least two of the four-prong

 standards according to the regulations cited above and a review of the

 administrative record1: 1) Altimetrik demonstrated is consistent requirement for all

 Software Developer positions as a bachelor’s degree. 2) A review of the duties for

 this H1B petition will demonstrate that they are so complex, that by their nature

 they require a bachelor’s degree.



 The USCIS denial arbitrarily and capriciously ignores the job description provided

 by Altimetrik.

         The denial claims that it does not use a title to determine specialty

 occupation and that it must evaluate the duties to be performed, but USCIS fails to

 make any discussion or analysis of the job duties. Instead the denial arbitrarily and

 capriciously ignores the job description provided by Altimetrik.



 1
   Altimetrik has met 3 of the 4 should the Court choose to take judicial notice that The Department of Labor’s
 Occupational Outlook Handbook (OOH), which is routinely accepted by USCIS as authoritative, holds that a
 software developer position requires at least a bachelors degree in Computer Science, Software Engineering or a
 related field for entry to the occupation. https://www.bls.gov/ooh/computer-and-information-technology/software-
 developers.htm

                                                        17
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18         PageID.303    Page 18 of 27



       USCIS arbitrarily and mistakenly claims that “Inasmuch as you [Altimetrik]

 are not a firm needing computer related positions to complete your own software

 projects, the record does not show sufficient work to establish eligibility for the

 benefits sought.” (CAR 6). This is not only unsupported by the record, but such an

 irrational conclusion demonstrates a complete lack of unbiased, subjective,

 analysis. The record demonstrates that this: 1)was/is Altimetrik’s project; 2) was

 ongoing at Altimetrik’s New Jersey office; 3) was directed, managed and

 controlled by Altimetrik. Yet somehow USCIS arbitrarily and capriciously

 concludes that it: 1) was not Altimetrik’s project, and 2) Altimetrik does not need

 computer related positions. Despite the fact that Altimetrik is a software

 development company and therefore requires software position and Altimetrik’s

 customer in this case is not a software company but is in fact is the financial

 branch of an automobile manufacturer.

       USCIS ignored persuasive evidence in the record that one of the statements

 of work was valid from September 4, 2017 through September 1, 2018 (CAR 177-

 209) and was a project in addition to the first statement of work provided (CAR

 51-55), demonstrating that Altimetrik has multiple in house projects and that

 Altimetrik could use any of these projects to provide specialty occupation work to

 the beneficiary.




                                           18
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18          PageID.304    Page 19 of 27



       USCIS also failed to consider that Altimetrik was not required to establish

 that it has work available for a full three year period on a clear and convincing

 standard. The statutes and regulations for the H-1b program place affirmative

 burdens on the petitioner to: 1) Pay the beneficiary of the petition at least the

 prevailing wage for the duration of the H-1b validity, 2) Provide specialty

 occupation work to the beneficiary for the duration of the H-1b validity; 3) If

 unable to pay the prevailing wage or provide work, Altimetrik has the affirmative

 duty to amend or withdraw the petition immediately. Failure to perform these

 affirmative duties would subject Altimetrik to fines, penalties and a bar from using

 the H-1b program. Thus there is no rational basis to require clear evidence

 covering a full three year time frame. Instead, evidence of current, ongoing and

 non-speculative projects at the work location should have been sufficient.

       The denial makes it clear that USCIS inexplicably and improperly operated

 from the assumption that Altimetrik was not responsible for assigning the duties of

 this position (CAR 2-7). Defendant reasoned in the denial that it had to “examine

 the ultimate employment of the alien and determine whether the position qualifies

 as a specialty occupation. See Defensor v. Meissner, 201 F.3d 384 (5th Cir. 2000)

 There is no statutory or regulatory requirement for this demand and as counsel for

 defense points out in answer to the amended complaint, is “inapplicable here.” Def.

 Answer to Amended Complaint, ECF No.7, page 10. We agree, but are left with the


                                           19
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18         PageID.305    Page 20 of 27



 fact that this denial used Defensor to create an evidentiary requirement that does

 not exist in either statute or regulations and USCIS used this case law as a basis for

 the denial. The Agency’s flawed application of Defensor is in complete disregard

 statements and evidence demonstrating that this position is a specialty occupation

 in favor of requiring specific statements for the “end-client,” who are in fact

 Altimetrik’s customers and are not involved in the employment, supervision,

 control, management, petition process or any other aspect of this case. Much of the

 analysis and reasoning provided in the denial is predicated on agency created

 requirement for evidence from the “end client” to determine the nature of the

 position. Without this manufactured requirement, the agency would have been left

 with the best and most appropriate evidence, evidence from the employer. The

 evidence from the employer demonstrated that this position as a specialty

 occupation. Instead, the denial claimed: “You were asked to provide contracts,

 statements of work, work orders, service agreements, or letters from client firms

 requiring computer related services of the beneficiary and any other evidence you

 deemed would establish sufficient specialty occupation work.” (CAR 4); “[t]he

 agreement and statement of work submitted do not describe in detail the work to be

 performed by the beneficiary; or list the qualifications that are required to perform

 the job duties.” (CAR 5); It is possible that this analysis would be appropriate if

 the beneficiary was working for someone other than the petitioner or at a third


                                           20
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18         PageID.306     Page 21 of 27



 party location, but that is not the case here. This petition was filed based on

 Altimetrik’s business needs for this position at its New Jersey office, not to provide

 staffing services to MBFS. The denial claims “While the statement of work

 presents a timetable of ‘Milestones/Deliverables’ it does not actually outline a

 plan, and detail in concrete terms how it will be performed by the beneficiary.”

 (CAR 5) This is flawed as the Statement of Work is not for a specific position, but

 the performance of a project, therefore the roles are general, focusing on the

 project goals and entirely appropriate for a company project. The appropriate

 conclusion would have been to rely on the employer’s position description for job

 details. USCIS continued with this analysis:

                     In your letter of support, you have provided a breakdown
              of the duties for the beneficiary which includes specific tasks the
              beneficiary will perform, along with percentages that represent
              the amount of time the beneficiary spends on each duty,
              However, this break down is not corroborated by the statement
              of work you have provided between your organization and
              Mercedes-Benz Financial Services.”(CAR 5).

                     [E]ach position contained within the statement of work
              only vaguely describes the roles and responsibilities of each
              employee to be utilized for the project. For example, the only
              responsibilities assigned to the Architect as itemized in the
              statement of work are, ‘Technical feasibility, Architecture, Proto
              Type design, Shared across Use Cases 1&2.’ These generalized
              duties and responsibilities in this statement of work are
              inconsistent with the breakdown of duties you have provided in
              your letter of support. Therefore, the evidence you have provided
              is insufficient to illustrate what actual duties of the beneficiary
              are, and whether or not they are the duties of a specialty
              occupation.(CAR 5)
                                           21
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18         PageID.307    Page 22 of 27




       The statement of work was not provided for “corroboration” but to

 demonstrate one of the possible sources of in house work for the beneficiary, nor

 was it provided to provide details of the beneficiary’s position. As the employer,

 only Altimetrik has the authority and responsibility to assign job duties and

 responsibilities to the beneficiary to attempt to add a third party and supplant

 Altimetrik’s role is irrational, arbitrary and capricious. USCIS attempted to take a

 project based Statement of Work and derive a position from the beneficiary from

 this documentation, when the Statements of Work where never intended to address

 specific positions or for staff augmentation purposes.

                     [E]ach position contained within the statement of work
              only vaguely describes the roles and responsibilities of each
              employee to be utilized for the project. For example, the only
              responsibilities assigned to the Architect as itemized in the
              statement of work are, ‘Technical feasibility, Architecture, Proto
              Type design, Shared across Use Cases 1&2.’ These generalized
              duties and responsibilities in this statement of work are
              inconsistent with the breakdown of duties you have provided in
              your letter of support. Therefore, the evidence you have provided
              is insufficient to illustrate what actual duties of the beneficiary
              are, and whether or not they are the duties of a specialty
              occupation.


       Other jurisdictions have already opinioned that it is an abuse of discretion

 for USCIS to impose additional requirements that are non-existent in the statute or

 regulation, Kazarian v. U.S. Citizenship & Immigration Servs., 596 F.3d 1115,


                                           22
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18                     PageID.308       Page 23 of 27



 1117 (9th Cir.2010), the Ninth Circuit opined that neither USCIS nor an

 [Administrative Appeals Office] may unilaterally impose novel substantive or

 evidentiary requirements beyond those set forth in the regulations and that such

 imposition constituted abuse of discretion.

         Finally, USCIS decision in this case is not entitled to deference as this

 decision as it is “plainly erroneous or inconsistent with the regulation.” See

 Gonzalez v. Oregon, 546 U.S. 243, 277 (2006); see also Auer v. Robbins, 519 U.S.

 452, 461 (2006); see also Robertson v. Methow Valley Citizens Council, 490 U.S.

 332, (1989); see also Bowles v. Seminole Rock and Sand Co., 325 U.S. 410, 413

 (1945). A recent decision from the U.S. Supreme Court demonstrates that the

 judiciary’s role2 is critical for review of agency interpretation, construction and

 determination of what constitutes “statutory” or “regulatory” ambiguity. Pereira v.

 Sessions, 585 U.S. ___ (2018) No. 17-459, Supreme Court of the United States

 (June 21, 2018) (Kennedy, J. concurring), “The proper rules for interpreting

 statutes and determining agency jurisdiction and substantive agency powers should

 accord with constitutional separation-of-powers principles and the function and

 province of the Judiciary.” See, e.g., Arlington, supra, at 312–316 (ROBERTS, C.

 J., dissenting).



 2
  See also: Arlington v. FCC, 569 U. S. 290, 327 (2013) (ROBERTS, C. J., dissenting) (“We do not leave it
 to the agency to decide when it is in charge”).
                                                    23
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18          PageID.309    Page 24 of 27



       2. USCIS Failed to Apply the Proper Standard of Proof Resulting in a
          Decision that is Contrary to the Facts


       Failure to apply the proper standard of evidence demonstrates agency action

 that is not in accordance of with the law. The standard of review at the agency

 level is that of a preponderance. U.S. v. Cardozo-Fonseca, 480 U.S. 421 (1987)

 (defining “more likely than not” as a greater than 50 percent probability of

 something occurring); and agency precedent: Matter of Chawathe, 25 I. & N. Dec.

 369, 375 (AAO 2010). Matter of Chawathe specifically states:“[e]xcept where a

 different standard is specified by law, a petitioner or applicant in administrative

 immigration proceedings must prove by a preponderance of evidence that he or she

 is eligible for the benefit sought.” No differing standard is articulated by statute for

 H-1b petition, thus the preponderance standard applies. It is true that Chawathe

 allows the director of USCIS to issue a request for evidence or deny a petition for a

 “material doubt” the director is required to clearly articulate any material doubts

 with regard to the evidentiary record. Id. at 375. That is not the case based on a

 review of the record. USCIS articulated supposed material doubt, but this is based

 only on its creation of the non-existent requirement for position descriptions in the

 statements of work or other third party documentation. The record demonstrates

 that Altimetrik is only the employer by any standard, provides all supervision and,

 as the employer, is the only relevant entity capable of defining the nature of the


                                            24
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18        PageID.310       Page 25 of 27



 position. Despite the evidence and independent corroboration from the master

 service agreement (CAR 177-200), a specific, detailed position description and

 evidence from Altimetrik demonstrating viable, ongoing projects from its New

 Jersey Office, USCIS concluded that the position was not a specialty occupation

 and that Altimetrik did not have sufficient work for the requested period of

 employment. USCIS Adjudicators Field Manual states:

               Even if the director has some doubt as to the truth, if the
        petitioner submits relevant, probative, and credible evidence
        that leads the director to believe that the claim is “probably
        true” or ‘more likely than not,’ the applicant or petitioner has
        satisfied the standard of proof. See U.S. v. Cardozo-Fonseca
        , 480 U.S. 421 (1987) (defining “more likely than not” as a
        greater than 50 percent probability of something occurring)
        AFM 11.1(c)

       While the Adjudicators Field Manual lacks the force of law, it is nonetheless

 persuasive in identifying the agency’s own standards and a demonstration of

 arbitrary and capricious action if the agency fails to follow its own guidance. When

 the evidence is viewed in the proper light with Altimetrik as the employer and

 responsible for the position details and the contractual documents as evidence of

 ongoing projects, the result demonstrates the position as a specialty occupation

 under the plain language of the statute and regulation and demonstrates that

 Altimetrik was already employing the beneficiary on its in house projects with at

 least one source of work guaranteed through September 1, 2018.



                                          25
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18       PageID.311    Page 26 of 27



                                  CONCLUSION

       This denial should be overturned as arbitrary and capricious for failure to

 follow the plain language of governing statutes and regulations; as not in

 accordance with the law for failure to apply the proper preponderance evidentiary

 standard.


 Respectfully submitted, this day October 26, 2018,

                                               s/ Luke Bowman
                                               (CA277175)
                                               The Law Offices of Luke Bowman
                                               7934 Howard Street
                                               Whitmore Lake, MI 48189
                                               Tel: (810) 522-5405
                                               e-mail: luke@lukebowmanlaw.com




                                          26
Case 2:18-cv-11754-SJM-EAS ECF No. 11 filed 10/29/18       PageID.312    Page 27 of 27



                                Certificate of Service

       I hereby certify that on October 26, 2018, I electronically filed the foregoing
 paper with the Clerk of the Court using the ECF system, which will send notification
 of such filing to the named defendants:

 Jefferson Sessions, Attorney General
 Office of the Attorney General
 U.S. Department of Justice
 950 Pennsylvania Ave., NW
 Washington, DC 20530-0001

 Daniel L. Lemisch, US Attorney
 United States Attorney’s Office
 211 W. Fort Street, Suite 2001
 Detroit, MI 48226

 L. Francis Cissna, Director
 U.S. Citizenship and Immigration Services
 425 I Street, NW
 Washington, DC 20536


                                               s/ Luke Bowman
                                               (CA277175)
                                               The Law Offices of Luke Bowman
                                               7934 Howard Street
                                               Whitmore Lake, MI 48189
                                               Tel: (810) 522-5405
                                               e-mail: luke@lukebowmanlaw.com




                                          27
